                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )    Case No. 19-00301-01-CR-W-BCW
                                                  )
 RAHEEM HUDSON,                                   )
                                                  )
                               Defendant.         )
                                                  )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On September 13, 2019, the Grand Jury returned a one-count Indictment
charging defendant Hudson with being a felon in possession of firearms.

The following matters were discussed, and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Moeder
     Case Agent: Det. Loren Freeman
     Defense: Stephen Moss

OUTSTANDING MOTIONS:


TRIAL WITNESSES:
     Government: 6-8 with stipulations; 10 without stipulations
     Defendant: 3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 25 exhibits
     Defendant: approximately 10 exhibits

DEFENSES: general denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X ) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2 days total
     Government’s case including jury selection: 1.5 day(s)
     Defendant: .5 day(s)

STIPULATIONS: Possible stipulations as to interstate nexus, felony status and knowledge of
felony status.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before Thursday December 26, 2019.
             Defendant: Due on or before Thursday, December 26, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before Thursday, January 2, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before Thursday, January 2, 2020.


TRIAL SETTING: Criminal jury trial docket set for January 6, 2020.

       Please note: Government prefers the first week of the docket due to another case (19-
       00011-01-CR-W-SRB) possibly going the second week. Defendant has no objection.

       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
